Order unanimously affirmed without costs. Memorandum: We reject the contention of respondent that there is insufficient evidence to support Family Court’s finding that he violated the terms and conditions of his probation "without just cause” (Family Ct Act § 779). The court did not abuse its discretion in revoking respondent’s probation and placing respondent in the custody of the Department of Social Services at Berkshire Farms. The evidence at the probation revocation hearing established that respondent was aware of the terms and conditions of his probation and, without just cause, failed to comply with them (see, Matter of Tammy JJ., 190 AD2d 913; Matter of Alpheaus M., 168 AD2d 208).
We reject the further contention of respondent that the court failed to consider less restrictive alternatives in placing him at Berkshire Farms. Respondent’s inability to abstain from marihuana and to maintain the outpatient drug rehabilitation program at Family Service of Rochester and the inpatient program at Rosehill supports the court’s determination that Berkshire Farms was the "least restrictive effective disposition and was best suited to meet [his] particular psychological and educational service needs” (Matter of Peter VV., 169 AD2d 995, 996; see, Matter of Tammy JJ., supra; Matter of Eric F., 187 AD2d 1037). (Appeal from Order of Monroe County Family *960Court, Kohout, J.—Violation of Probation.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.